234 S.W.3d 431 (2007)
Joseph MULLER, Employee/Claimant,
v.
ST. LOUIS HOUSING AUTHORITY, Employer/Appellant, and
Treasurer of Missouri as Custodian of the Second Injury Fund, Additional Party.
No. ED 88781.
Missouri Court of Appeals, Eastern District, Division One.
June 12, 2007.
Motion for Rehearing and/or Transfer Denied July 31, 2007.
Application for Transfer Denied October 30, 2007.
James A. Thoenen, Evans & Dixon, St. Louis, MO, for appellant, Employer.
Leonard P. Cervantes, Michael J. McDonnell, St. Louis, MO, for respondent Employee.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 31, 2007.

ORDER
PER CURIAM.
St. Louis Housing Authority (SLHA) appeals from the Final Award Allowing Compensation *432 (Final Award) of the Labor and Industrial Relations Commission (the Commission) modifying an Award and Decision (Decision) of the Administrative Law Judge at the Division of Workers' Compensation. SLHA argues the Commission erred in concluding that SLHA was the statutory employer of Joseph Muller (Claimant), that an exception to statutory employer liability did not apply, and that Claimant's injury arose out of and in the course of his employment. We have reviewed the briefs of the parties and the record on appeal and conclude that the Final Award is supported by sufficient competent and substantial evidence in the record. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b).